Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 1 of 11




                          IN THE UNITED STATES DISTRICT
                          SOUTHERN DISTRICT OF FLORIDA
                                 Case No. 20-cv-82459

  NERI B. BARNEA ,

                  Plaintiff,
  v.


  ROBERT WILKIE, SECRETARY,
  DEPARTMENT OF VETERANS
                                                 Jury Trial
  AFFAIRS,
                                                 Demand
                  Defendant.

                         COMPLAINT FOR DAMAGES,
                     DECLARATORY AND EQUITABLE RELIEF

             Dr. Neri Barnea, Plaintiff, by and through undersigned counsel files this

   Complaint for Damages and Equitable Relief, and shows the Court as follows:

   I.        Preliminary Statement

        1.      This action seeks actual damages, declaratory, injunctive and

                equitable relief, compensatory damages, and costs and attorney's fees

                for the gender discrimination, age discrimination, and reprisal suffered

                by Plaintiff, Neri Barnea (“Dr. Barnea”) in his treatment by

                Defendant.
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 2 of 11




   II.        Jurisdiction

         2.      This action is brought for discrimination and retaliation under Title

                 VII of the Civil Rights Act of 1964, as amended and discrimination

                 under Age Discrimination in Employment Act (ADEA). The

                 jurisdiction of this court is invoked to secure protection and redress

                 deprivation of rights secured by federal law which prohibits

                 discrimination against employees because of their protected class and

                 activities.

         3.      The jurisdiction of this Court is invoked pursuant to its original

                 jurisdiction over cases and controversies arising under federal law,

                 pursuant to 28 U.S.C. § 1331, and all prerequisites to bringing this

                 suit have been met. This suit is properly before the court.

         4.      Dr. Barnea made timely informal Equal Employment Opportunity

                 (hereinafter “EEO”) contact regarding counseling the claims at issue

                 in this action on or about November 16, 2018, and Dr. Barnea

                 subsequently timely filed a formal complaint of discrimination on or

                 about January 2, 2019. See Formal Complaint attached, Ex. “A”.

         5.      Dr. Barnea received the Decision on October 5, 2020. See Decision

                 attached, Ex. “B”. Dr. Barnea was informed that he had a right to file
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 3 of 11




                 a civil action, within ninety (90) calendar days from the date he

                 received the decision. He files this action timely.

   III.        Venue

          6.     This action properly lies in the United States District Court for the

                 Southern District of Florida, pursuant to 29 U.S.C. § 1391(b), because

                 the claim arose in this judicial district, and pursuant to 42 U.S.C. §

                 2000e-5(f)(3), because the unlawful employment practice was

                 committed in this judicial district.

   IV.         Parties

          7.     Dr. Barnea was a full-time Psychiatrist, GS 15 with the West Palm

                 Beach VAMC, West Palm Beach, FL at all relevant times.

          8.     Dr. Barnea is a resident of Broward County, FL and is a citizen of the

                 United States.

          9.     The Defendant is a federal government agency and has offices

                 throughout the United States, including in West Palm Beach, FL.

                 Defendant is an employer, engages in an industry affecting

                 commerce, and, upon information and belief, employs more than

                 500 regular employees.
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 4 of 11




   V.         Facts

        10.     Dr. Barnea was a Psychiatrist, Associate, Chief Mental Health

                Service at the West Palm Beach VA Hospital, in West Palm

                Beach FL.

        11.     Dr. Barnea has been an employee with VAMC since November

                17, 2013.

        12.     Elsa Zayas, Chief of Mental Health & Behavioral Science, GS-

                15, was Dr. Barnea’s direct supervisor for the relevant period.

        13.     On September 12, 2018, Elsa Zayas proposed that Dr. Barnea be

                terminated from the Agency.

        14.     On October 9, 2018, Dr. Barnea was terminated from the Agency

                by Donna Katen-Bahensky, Facility Director.

        15.     The Agency assets that Dr. Barnea was terminated for failure to

                cooperate during an investigation.

        16.     This basis for termination was factually false and is pretext for

                age discrimination, gender discrimination, and/or related

                protected activity.

        17.     The Agency asserts that Complainant was also terminated

                because he did not follow directions in the January 12, 2018
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 5 of 11




            memorandum even though under his leadership, the Agency

            passed the reaccreditation process.

      18.   This basis for termination was factually false and is pretext for

            age discrimination, gender discrimination, and/or related

            protected activity.

      19.   The Agency assets that Dr. Barnea was terminated for allegedly

            failing to follow an order to sign a document, but there was no

            such order.

      20.   This basis for termination was factually false and is pretext for

            age discrimination, gender discrimination, and/or related

            protected activity.

      21.   The Agency also asserts Dr. Barnea was terminated when he

            failed to have a position reannounced when Dr. Barnea had taken

            the necessary steps to re-announce the position.

      22.   This basis for termination was factually false and is pretext for

            age discrimination, gender discrimination, and/or related

            protected activity.

      23.   The Agency claims that Dr. Barnea was terminated for

            inappropriate conduct with another employee when the
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 6 of 11




            investigation revealed this was not the case as Dr. Barnea filed a

            disciplinary action against the employee which was sustained,

            and the employee was admonished.

      24.   This basis for termination was factually false and is pretext for

            age discrimination, gender discrimination, and/or related

            protected activity.

      25.   The reasons stated for Dr. Barnea’s termination were false and

            pretextual.

      26.   The termination of Dr. Barnea was unwarranted.

      27.   The termination occurred after Dr. Barnea engaged in protected

            activity.

      28.   The Agency put in plans to start the actions leading to Dr.

            Barneas termination shortly after the protected activity of him

            contacting an EEO counselor.

      29.   Dr. Zayas knew of the protected activity and said it “ruined her

            Christmas,” but as part of her testimony under oath falsely

            claimed she did not know about the protected activity.
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 7 of 11




         30.      The decision to terminate Dr. Barnea’s employment was caused

                  by Dr. Barnea’s gender, age, and/or protected activity and/or was

                  tainted by same.

         31.      Defendant’s actions damaged Dr. Barnea and his reputation.

         32.      Defendant is liable for its actions.

   VI.         Count I: Violation of Title VII of the Civil Rights Act of 1964 based on
               Sex - Termination

         33.      Dr. Barnea incorporates by reference paragraphs 1-24 of his

                  complaint as if fully set forth herein.

         34.      Dr. Barnea is male and member of a protected class.

         35.      Dr. Barnea was qualified to perform his duties.

         36.      The proffered reasons for the termination were factually false and

                  pretextual for unlawful discrimination and retaliation.

         37.      The termination occurred because of sex and/or was tainted by

                  sex discrimation.

         38.      Defendant’s actions constitute unlawful sex discrimination in

                  violation of Title VII causing Dr. Barnea damages.

   VII.        Count II: Violation of of Age Discrimination in Employment Act
               (ADEA) –Termination

         39.      Dr. Barnea incorporates by reference paragraphs 1-24 of his
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 8 of 11




              complaint as if fully set forth herein.

      40.     Dr. Barnea was born in December 1946, making Dr. Barnea seventy

              two (72) years old at the time of the discriminatory actions by the

              Defendant.

      41.     Dr. Barnea was qualified to perform his duties.

      42.     Dr. Zayas made derogatory comments towards Dr. Barnea

              including telling him he is “too old” to understand tasks.

      43.     The proffered reasons for the termination were factually false and

              pretextual for unlawful discrimination and retaliation.

      44.     The termination occurred because of his age and/or was tainted

              by age discrimiantion.

      45.     Defendant’s actions constitute unlawful age discrimination in

              violation of ADEA causing Dr. Barnea damages.

   VIII. Count III: Violation of Title VII of the Civil Rights Act of 1964
            based on retaliation –Termination

      46.     Dr. Barnea incorporates by reference paragraphs 1-24 of his

              complaint as if fully set forth herein.

      47.     Dr. Barnea engaged in protected activity and was a member of a

              protected class.
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 9 of 11




      48.   Dr. Barnea was qualified to perform his duties.

      49.   Dr. Barnea had met with the Chief and Vice Chief, Dr. Madi and

            Dr. Patel, in December 2017 to discuss the behavior of his

            supervisor, Dr. Zayas.

      50.   In January 2018, Dr. Barnea filed an EEO complaint against Dr.

            Zayas on the bases of sex discrimination, harassment and

            retaliation after Dr. Zayas downgraded his annual performance

            review when he refused to engaged in discriminatory activities

            against two males, Dr. Troyer and Dr. Casariego.

      51.   After Dr. Barnea reported Dr. Zayas’ conduct to EEOC and the

            Chief of Staff and Deputy Chief of staff, they told him to “join the

            club” and nothing was done.

      52.   Dr. Zayas, Proposing Official tried to conceal her knowledge of

            the EEO activity by being vague about the timing, but the Deputy

            Chief of Staff confessed the Proposing Official had told him that

            Dr. Barnea’s EEO activity had ruined her Christmas.

      53.   Only a few weeks later, Dr. Zayas sent Complainant a

            memorandum about his job duties which she followed up with

            the proposed removal a few months later.
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 10 of 11




       54.    Dr. Barnea was not put on notice that his job was in jeopardy.

       55.    The proffered reasons for the termination were factually false and

              pretextual for unlawful discrimination and retaliation.

       56.    The termination occurred because of Dr. Barnea’s protected

              activity and/or was tainted by Dr. Barnea’s protected activity.

       57.    Defendant’s actions constitute unlawful retaliation in violation of

              Title VII causing Dr. Barnea damages.

              Prayer for Relief

   Wherefore, Dr. Barnea prays that this Court:

              a.    declare the conduct engaged in the Defendant to be in

                    violation of his rights,

              b.    award Dr. Barnea back pay and actual damages,

              c.    award Dr. Barnea compensatory damages;

              d.    award Dr. Barnea costs and attorney's fees; and

              e.    grant such other relief as it may deem just and proper.

              Jury Demand

   Dr. Barnea requests a jury trial on all questions of fact raised by this Complaint.
Case 9:20-cv-82459-RAR Document 1 Entered on FLSD Docket 12/31/2020 Page 11 of 11




   Respectfully submitted this 31st day of December 2020.


                                     /s/ Arthur Schofield, Esq.
                                     ARTHUR T. SCHOFIELD, P.A.
                                     Via Jardin Building
                                     330 Clematis Street, Suite 207
                                     West Palm Beach, Florida 33401
                                     (561) 655-4211
                                     Fax (561) 655-5447
                                     Fla. Bar No. 984434
                                     aschofield@flalabor.com

                                     ATTORNEY FOR PLAINTIFF
